Name: COMMISSION REGULATION (EC) No 2280/95 of 28 September 1995 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  Africa;  cooperation policy;  America;  trade policy;  foodstuff
 Date Published: nan

 No L 232/10 fENl Official Journal of the European Communities 29 . 9 . 95 COMMISSION REGULATION (EC) No 2280/95 of 28 September 1995 on the supply of cereals as food aid is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF TH E EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on rood-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 20 274 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 198", p. 1 . ( «) OJ No L 204, 25. 7. 1987 , p. 1 . V) OJ No L 81 , 28. 3 . 1991 , p. 108 . 29 . 9 . 95 EN Official Journal of the European Communities No L 232/11 ANNEX I LOT A 1 . Operation No ('): 1696/94 2 . Programme : 1 994 3 . Recipient (2) : Earonaid PO box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4 . Representative of the recipient (10) : to be designated by the recipient 5 . Place or country of destination : Haiti 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) 0 : see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under ILB ( 1 ) (a)) 8 . Total quantity : 200 tonnes (274 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (6) (8) (9) (") : see OJ No C 1 14 , 29 . 4. 1991 , p. 1 (under II.B (2) (d) and ILB (3)) Language to be used for the marking : French 1 1 . Method of mo bilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 6  26. 11 . 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17. 10 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 10 . 1995 (b) period for making the goods available at the port of shipment : 20 . 11  10. 12 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, a l'attention de Monsieur T. Vestergaard, Batiment Loi 130 , bureau 7/46, 200 rue de la Loi/Wetstraat, B-1049 Bruxelleii/Brussel ( telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 9 . 1995, fixed by Commission Reflation (EC) No 2091 /95 (OJ No L 206, 1 . 9 . 1995, p. 25) No L 232/ 12 EN Official Journal of the European Communities 29 . 9 . 95 LOT B 1 . Operation No (') : see Annex II 2. Programme : 1995 3 . Recipient (2) : Lesotho 4. Representative of the recipient : Food Management Unit, Government of Lesotho, Mr Letsie, FMU Director, PO Box 998 , Maseru 100, Lesotho (Tel : (266) 31 72 67 ; fax 31 02 41 ) 5 . Place or country of destination (*) : Lesotho 6 . Product to be mobilized : maize 7 . Characteristics and quality of the goods (3) f) : See OJ No C 1 14, 29 . 4. 1991 , p. 1 ( IIA ( 1 ) (d)) 8 . Total quantity : 20 000 tonnes 9. Number of lots : one (see Annex II) 10 . Packaging and marking (8) (9) (") : See OJ No C 114, 29 . 4. 1991 , p. 1 (ILA. (2) (c) and HA. (3)) markings in English 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing : see Annex II 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6  19 . 11 . 1995 18 . Deadline for the supply : 31 . 12. 1995 19 . Procedure for determining the costs of supply : tendering 20 . Date of exp:iry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17. 10 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 10 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 11  3 . 12. 1995 (c) deadline for the supply : 14. 1 . 1996 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard , bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200 , B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 9 . 1995, fixed by Commission Regulation (EC) No 2091 /95 (OJ No L 206, 1 . 9. 1995, p. 25) 29 . 9 . 95 EN Official Journal of the European Communities No L 232/13 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have riot been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine- 131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210 , 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1.5. 1993, p. 106), as last amended by Regulation (EC) No 1053/95 (OJ No L 107, 12. 5. 1995, p. 4), shall not apply to this amount. (5) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29 . 4. 1991 , p. 33. (6) Shipment to take place in 20-foot containers , condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  lot A : fumigation certificate (the cargo shall be fumigated with alumine phosphine). (8) Notwithstanding OJ No C 114, point II.A(3)(c) or II.B(3)(c) is replaced by the following : ' the words "European Community'". (9) Since the goods nay be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ ( 10) The supplier should send a duplicate of the original invoice to Willis Corroon Scheuer, PO box 1315, NL-1000, BH Amsterdam. (") See second amendment to OJ No C 114 published in OJ No C 135, 26 . 5. 1992, p. 20 . No L 232/ 14 [ EN | Official Journal of the European Communities 29 . 9 . 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote ErÃ ¤ Parti Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate ) Totale hoeveelheid (in ton) Quantidade total (em toneladas) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Total kvantitet (ton) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Delkvantitet (ton ) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸ . Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n ? Toimi N:o Aktion nr DirecciÃ ³n del almacÃ ©n Adresse pÃ ¥ lageret Anschrift des Lagers Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ ·Ã  Address of the warehouse Adresse du magasin Indirizzo del magazzino Adres van de opslagplaats EndereÃ §o do armazÃ ©m Varaston osoite Lagrets adress B 20 000 Bl : 3 500 176/95 PO Box 886, Butha-Butha 400 , Mrs . Mabafokeng Makepe tel . (266)46 02 34 B2 : 2 700 177/95 PO Box 351 , Leribe 300 , Mr. Rakhoapha Manyeli tel . (266) 40 02 57 B3 : 2 500 178/95 PO Box 900, Mafeteng 900, Mrs . Mampiti Sekmobe tel . (266) 70 02 30 B4 : 4 200 179/95 PO Box 345, Mohale's Hoek 800 , Mrs . Maitumeleng Setenane tel . (266) 78 52 82 B5 : 3 900 180/95 PO Box 998 , Maseru 100 (main Warehouse), Mr. Pule Tsolo tel . (266) 31 72 67 B6 : 1 800 181 /95 PO Box 27, Quthing 700, Miss Likeleli Phatela tel . (266)75 02 29 B7 : 1 400 182/95 PO Box 34, Qacha's Nek 600, Mr. Nthabiseng Makoanyane tel . (266)95 02 09